Citation Nr: 1513409	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder, claimed as secondary to a left knee disorder.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony has been associated with the claims file. 

The issues of entitlement to service connection for bilateral hearing loss, hypertension, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In testimony given by the Veteran at the April 2014 hearing, prior to promulgation of a decision, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for hyperlipidemia.  

2.  The evidence of record is in equipoise as to whether the Veteran's tinnitus is related to service.

3.  The Veteran's current diabetes mellitus began in service.

4.  The evidence of record is in equipoise as to whether the Veteran's residuals of a left shoulder injury are related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for degenerative changes of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran testified at his April 2014 Travel Board hearing that he wished to withdraw his appeal for the issue of entitlement to service connection for hyperlipidemia.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, the Veteran's April 2014 testimony has been accepted as a withdrawal of the appeal concerning this issue.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to this issue, and it is dismissed.


III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed, for certain chronic diseases, such as diabetes and arthritis, which develop to a compensable degree (10 percent for such disease) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  Specifically, the Veteran contends that his tinnitus is related to acoustic trauma in service from exposure to noise from firing weapons and installing telephones.  Service personnel records confirm that the Veteran's military occupational specialty was "field wireman," and that he received training as a marksman (rifle).

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records are silent as to any complaints or findings of tinnitus.  However, his reported noise exposure in service is consistent with the circumstances of his service and therefore, military acoustic trauma is conceded in this case.  See VBA Fast Letter 10-35 (September 2010).

Additionally, the medical evidence shows a current diagnosis of tinnitus, as reported by a February 2012 VA audiological examination.  Concerning this, tinnitus is also "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Here, the Veteran reported on his April 2009 application for service connection that his tinnitus began while he was in service in 1967.  

Regarding the etiology of the Veteran's tinnitus, the record contains conflicting medical opinions.  In an October 2009 treatment note, a VA physician opined that, after reviewing the Veteran's service records, that his bilateral tinnitus was "as likely as not or at least possible that his current disabilities began during his military service."  

However, the Veteran was provided with a VA audiological examination in February 2012, at which time the examiner opined that his tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that there was no medical evidence of tinnitus during his period of active duty service or soon after his release from active service.  However, the examiner did not acknowledge the Veteran's previous report that his tinnitus had its onset in 1967; rather, the examiner indicated that the Veteran could not specify a date or the circumstances of his tinnitus onset.

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Although the October 2009 VA treatment note uses speculative language in providing a positive nexus opinion, the February 2012 VA audiological examination report fails to address the Veteran's previous reports of experiencing tinnitus since 1967.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the evidence establishes that it is as likely as not that the Veteran's tinnitus is related to his period of service, to include his military noise exposure.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's tinnitus.

Diabetes Mellitus

The Veteran also seeks entitlement to service connection for diabetes mellitus.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus.

The Veteran's service treatment records document that the Veteran had diabetes mellitus.  Specifically, although there was no documented treatment for diabetes, a February 1968 dental health record noted the presence of diabetes.  On his February 1968 Report of Medical History at separation, the Veteran conspicuously left the space blank where it asked if any blood relation had been diagnosed as having diabetes.  However, on another original copy of the February 1968 Report of Medical History, the Veteran indicated that no blood relation ever had diabetes.  Curiously, there is no further mention of diabetes in the Veteran's service records.  

At his April 2014 VA Travel Board hearing, the Veteran testified that he was first diagnosed as having diabetes while in service.  Upon separation from service, he worked at his father's farm in Puerto Rico for several years where he did not receive any medical treatment.  However, he indicated that he was again diagnosed as having diabetes upon seeking medical treatment in 1984.  In his April 2009 application for service connection, the Veteran indicated that his diabetes had its onset in 1968.  

In denying the Veteran's claim for entitlement to service connection for diabetes, the May 2010 rating decision and April 2012 statement of the case both erroneously indicated that there was no mention of diabetes mellitus in the Veteran's service treatment records.  As such, the RO did not provide the Veteran with a VA examination to determine the probable etiology and date of onset of his currently diagnosed diabetes.  

As no VA examination was ever provided, the Board could remand for such an examination.  However, because the medical evidence of record demonstrates an in-service notation of diabetes in February 1968, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record provides an adequate basis on which to grant service connection for diabetes mellitus now.  In reaching this conclusion, the Board considered the February 1968 in-service notation of diabetes as well as the Veteran's competent testimony regarding the history and onset of his diabetes.  38 C.F.R. §§ 3.303(b), 3.309(a); also see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a)).

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1154 (a), 5107 (b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disorder

The Veteran also seeks entitlement to service connection for a left shoulder disorder.  Specifically, the Veteran has indicated that he injured his left shoulder in a motor vehicle accident where his vehicle overturned due to ice while stationed in Bamberg, Germany, in 1968.  

Initially, the record reflects a current diagnosis of a left shoulder disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a May 2009 X-ray revealed mild degenerative changes of the left acromioclavicular joint.  Later, a May 2010 VA examination report diagnosed the Veteran as having left shoulder subacromial impingement syndrome, with a past history of  Grade I acromioclavicular joint separation.  

Regarding an in-service occurrence of an injury, the objective evidence of record, as well as the Veteran's lay statements, establish that the Veteran injured his left shoulder as a result of a in-service motor vehicle accident in November 1967.  To that effect, a November 1967 treatment record reveals that the Veteran complained of left shoulder and left upper arm (humerus) pain after being pinned under a jeep.  He was diagnosed as having left acromioclavicular joint separation; however, X-rays at that time were negative.  Due to his left shoulder injury, the Veteran was placed on limited duty.  A December 1967 treatment note indicated that the Veteran's left shoulder was no longer painful, and that he exhibited a full range of motion.  In his April 2009 application for service connection, the Veteran indicated that his current left shoulder symptomatology began in November 1967.  

Regarding the relationship between the current disability and the in-service injury, the record contains two conflicting medical opinions.  In an October 2009 VA treatment note, a VA physician opined that the all of the Veteran's medical conditions, particularly his left shoulder derangement, was "as likely as not or at least possible that his current disabilities began during military service."  

In contrast, the Veteran was provided with a VA joints examination in May 2010, at which time the examiner opined that the Veteran's current left shoulder problems were not caused by or a result of the Veteran's November 1967 in-service motor vehicle accident.  The examiner explained that the Veteran did sustain a left acromioclavicular joint separation as a result of the November 1967 motor vehicle accident; however, the Veteran's symptoms resolved quickly, suggesting a low-grade injury to the acromioclavicular joint.  There was no documentation in the Veteran's service treatment records of ongoing shoulder problems.  The examiner indicated that the Veteran's history, examination, and radiographs suggested subacromial impingement syndrome common in the Veteran's age group even without a prior history of acromioclavicular joint separation.  Moreover, the examiner stated that she was not aware of any peer-reviewed published studies in recognized medical journals that established a causal relationship between an acute acromioclavicular joint separation and the development of subacromial impingement syndrome more than 30 years later.  

The Board emphasizes, however, that the Veteran has competently reported that he experienced chronic left shoulder symptomatology from the time of the November 1967 in-service motor vehicle accident to the present day.  Curiously, the May 2010 VA examiner noted that the Veteran subjectively reported pain in his left shoulder ever since the November 1967 accident, but then omitted the Veteran's credible reports of chronic left shoulder pain when formulating her negative nexus opinion.  Moreover, the Board emphasizes that the May 2010 VA examiner noted several times in her report that the Veteran was a native Spanish speaker and that she did not understand Spanish, with the resulting language barrier making it difficult for her to obtain an accurate history of the injury.  

The Board finds that the Veteran's lay statements as to the initial injury in service, as well the observable symptoms since service, is competent and credible evidence and is also consistent the medical evidence of record.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as pain and discomfort in the left shoulder, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the medical nexus opinions in this case are at least in relative equipoise.

In sum, the Veteran has evidence of a current disability of degenerative changes of the left acromioclavicular joint, evidence of a left acromioclavicular joint injury during service, and competent medical evidence linking the current disability to the in-service injury.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for degenerative changes of the left shoulder is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal as to entitlement to service connection for hyperlipidemia is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for degenerative changes of the left shoulder is granted.



REMAND

The Veteran also seeks entitlement to service connection for bilateral hearing loss, hypertension, a left knee disorder, and a right knee disorder.  After a review of the record, the Board finds that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating these claims.

With respect to his claim for entitlement to service connection for bilateral hearing loss, the Veteran contends that his disability is related to acoustic trauma in service from exposure to noise from firing weapons and installing telephones.  Service personnel records confirm that the Veteran's military occupational specialty was "field wireman," and that he received training as a marksman (rifle).  His service treatment records are silent as to any complaints or findings of bilateral hearing loss; however, his reported noise exposure in service is consistent with the circumstances of his service and therefore, military acoustic trauma is conceded in this case.

In February 2012, the Veteran underwent a VA audiological examination at which time he was diagnosed with sensorineural hearing loss.  However, the VA audiologist opined that the Veteran's bilateral sensorineural hearing loss was not at least as likely as not caused by or a result of military service.  In support of this conclusion, the audiologist noted that both the Veteran's pre-induction and separation audiological tests showed normal hearing at all tested frequencies in both ears, and that there was no evidence of audiological complaints or treatment while in service or soon after separation from service.  In addition, the examiner indicated that bilateral hearing loss was identified for the first time in May 2009.  

The Board finds that the February 2012 audiology examination report is inadequate.  First, the Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Second, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In establishing continuity of symptomatology, competent lay assertions as to observing hearing loss since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309.).  Here, on his April 2009 application for service connection, the Veteran indicated that his current hearing loss had its onset in 1967.  At his April 2014 Travel Board hearing, the Veteran competently testified that his hearing loss had its onset one or two months following his discharge from service.  

The VA audiologist's opinion does not reflect consideration of the lay assertions by the Veteran of longstanding hearing loss symptomology starting in 1967 or 1968, nor does it appear that the audiologist asked the Veteran to report the subjective history of his audiological symptomatology during the examination.  Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 21 Vet. App. 303, 312 (2007).  As such, a remand is required to provide the Veteran with an adequate examination and opinion. 

With respect to the Veteran's claim for entitlement to service connection for hypertension, the Veteran's VA treatment records reflect diagnoses of and treatment for the disability.  The Veteran has suggested that his current hypertension may be directly related to his period of active duty service, or that it may have been caused or aggravated by his diabetes mellitus.  However, the Veteran has not been provided with a VA examination to determine the likely etiology of his diagnosed hypertension.  As such, a VA medical examination and accompanying medical opinion is needed to ascertain the likely etiology of the Veteran's hypertension.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

With respect to the Veteran's claims for entitlement to service connection for left and right knee disabilities, he has testified that he injured his left knee in the documented November 1967 in-service motor vehicle accident in which he injured his left shoulder, and that his right knee disorder developed secondary to his left knee disorder.  In his April 2009 application for service connection, the Veteran indicated that his bilateral knee condition had its onset in November 1967.  His service treatment records confirm that he suffered abrasions to the bilateral knees at the time of his November 1967 motor vehicle accident.

The Veteran was provided with a VA joints examination in May 2010, at which time he was diagnosed as having left knee patellofemoral tracking disorder.  However, the examiner concluded that she could not opine as to the probable etiology of this disability without resort to mere speculation due to insufficient information.  The examiner first explained that the Veteran was a poor historian; however, she later clarified that the insufficient information was due to the Veteran's limitations in speaking English and her own limitations in speaking Spanish.  As a result of this language barrier, the examiner was unable to obtain the information required to formulate a medical opinion, such as the dates, circumstances, and extent of treatment for the Veteran's knee injuries, as well as details regarding the reasons for his left knee arthroscopy as well as arthroscopic findings and procedures.  

The United States Court of Appeals for Veteran's Claims (Court) has firmly held that such opinions are not adequate for adjudication unless a specific reason for the need for speculation is accompanying.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board concludes that the May 2010 VA opinion is neither favorable nor unfavorable to the Veteran's knee claims, and thus, it is inadequate.  Pursuant to Barr v. Nicholson, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 21 Vet. App. 303, 312 (2007).  As such, a remand is required to provide the Veteran with an adequate examination and opinion with either a VA physician fluent in Spanish or with a Spanish translator present.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA audiologist who conducted the February 2012 VA examination or, if unavailable, the Veteran should be provided a new VA examination.  If the February 2012 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  Specifically, the examiner should consider the statements and testimony of the Veteran with respect to the onset of his audiological symptomatology.  The VA examiner should indicate in the report whether the claims file and lay statements were reviewed.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss is causally related to military service, to include his conceded in-service noise exposure.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The examiner must provide complete rationales for all conclusions reached. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2.  Schedule the Veteran for an appropriate VA examination to determine the likelihood that the Veteran's diagnosed hypertension is related to service or caused or aggravated by his diabetes mellitus.  The claims file must be reviewed by the examiner.  Specifically, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the hypertension began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

If not, then the examiner is asked to provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused or aggravated by his diabetes.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any left and right knee disabilities.  If a VA examiner fluent in Spanish is not available, then an appropriate translator should be provided to the Veteran so that an accurate history of his disabilities can be reported.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all symptoms and make any applicable diagnoses.  

After examination and review of all of the evidence, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left and/or right knee disabilities began in service, were caused by service, or are otherwise related to service.  If not, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left and/or right knee disabilities were caused or aggravated by a service-connected disability.  

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should provide a detailed reason as to why, including a statement as to what information would be needed in order to form an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


